DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 6-9 are pending, claim 2 having been withdrawn and claims 4 and 5 having been cancelled.  Applicant's response filed May 2, 2022 is acknowledged.
Claims 1, 3 and 6-9 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based on Applicant’s amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the organic solvent” in line 4; however, it is unclear whether “the organic solvent” recited in claim 3 is referring to the “first organic solvent” recited in claim 1, the “second organic solvent” recited in claim 1, or to a different, unrecited organic solvent.  Appropriate correction is required.
Claims 6 and 7 are rejected for depending on rejected claim 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. in view of U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al., U.S. Patent App. Pub. No. 2016/0334162 to Kim et al. and KR10-2009-0128856A to Cho (see machine translation).
As to claims 1 and 3, Verhaverbeke discloses an apparatus for treating a substrate, the apparatus comprising: a liquid treatment process chamber configured to subject the substrate to a liquid treatment process (see Verhaverbeke Fig. 4A; paragraphs [0063]-[0069]); a drying chamber having a treatment space therein and a sealable entrance configured to, while open, admit the substrate into the treatment space (see Verhaverbeke Fig. 5A; paragraphs [0074]-[0090]); a fluid supply line connected with the drying chamber and configured to supply a supercritical fluid having a non-polar property (see Verhaverbeke paragraphs [0080], [0089]), a first solvent unit configured to supply a first organic solvent into the liquid treatment process chamber during the liquid treatment process (see Verhaverbeke paragraph [0068]); a different solvent supply unit configured to supply a second organic solvent, which has a polar property, into the treatment space through the sealable entrance (see Verhaverbeke Fig. 5A, ref.#590 and paragraph [0078]).
Verhaverbeke does not explicitly disclose an electronic controller configured to control the apparatus wherein the electronic controller is configured to control the apparatus such that, during a cleaning process: the second organic solvent is supplied from the second solvent supply unit while the sealable entrance is open, and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed, and wherein, during the cleaning process, the substrate is not in the treatment space.  Basceri discloses a similar processing cleaning apparatus and method wherein supercritical fluid and a polar organic solvent is used to clean the chamber and chamber components (see Basceri paragraphs [0017]-[0018], [0036]-[0038]).  Furthermore, use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance (see Kim paragraphs [0021]-[0022], [0100], [0112], [0133]; see also MPEP 2144.04(III)).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verhaverbeke to include a cleaning process using a controller in order to remove contaminants from the chamber and chamber components, such as the substrate holder, while the substrate is not in the treatment space as disclosed by Basceri/Kim in order to remove the residues formed during processing which can affect processing efficiency or precision and can in some instances result in contamination of the material being processed (see Basceri paragraph [0002]-[0007] and [0038]-[0049]).
Regarding the recitation “the second organic solvent is supplied from the second solvent supply unit while the sealable entrance is open,” the combination of Verhaverbeke, Basceri and Kim does not explicitly disclose that the second solvent supply unit can supply the second solvent into the treatment space through the sealable entrance and is supplied while the sealable entrance is open.  Cho discloses that the use of independent supply nozzle for supplying treatment liquid into a treatment space from outside the chamber is known in the art (read as the second solvent supply unit and the solvent supply nozzle) (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  It would have been obvious to one of ordinary skill in the art at the time of filing to use separate nozzles that can deliver treatment liquid directly into the treatment space from outside the drying chamber as disclosed by Cho and the results would have been predictable (delivering treatment fluid to substrate/chamber; also discloses benefits of the nozzle remaining outside of the chamber, including preventing contamination – see Cho machine translation page 2, lines 49-64).  Furthermore, the location of the nozzle when supplying the cleaning liquid can be considered an obvious matter of design choice (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Regarding the recitation that “the second organic solvent is supplied from the second solvent supply unit while the sealable entrance is open, and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed,” as discussed above, Verhaverbeke/Cho discloses that the solvent supply unit is configured to supply the chemical solution into the treatment space through the sealable entrance while the sealable entrance is open (see Verhaverbeke Fig. 5A, ref.#590; Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  Verhaverbeke also discloses that the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed (see Verhaverbeke paragraphs [0091], [0093]).  Basceri is relied upon for the disclosure the method of cleaning a substrate processing chamber using supercritical fluid and a polar organic solvent and Kim is relied upon for the disclosure that use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance.  The combination of Verhaverbeke, Basceri, Kim and Cho would lead one of ordinary skill of art to supply the cleaning solution while the entrance is open as disclosed by Verhaverbeke and Cho where Basceri discloses that the cleaning solution is a polar organic solvent and then close the entrance in order to supply the chamber with the supercritical fluid as disclosed by Verhaverbeke where Basceri discloses that the benefits of cleaning the chamber with a supercritical fluid and polar organic solvent, including to remove the residues formed during processing which can affect processing efficiency or precision and can in some instances result in contamination of the material being processed (see Basceri paragraph [0002]-[0007] and [0038]-[0049]).
As to claims 8 and 9, the combination of Verhaverbeke, Basceri, Kim and Cho discloses that the liquid treatment process chamber is further configured to perform a primary drying process by spinning the substrate and the drying chamber is configured to perform a secondary drying process to the substrate (see Verhaverbeke Fig. 4A disclosing the liquid treatment chamber and Fig. 5A disclosing the supercritical chamber where the liquid treatment chamber has a primary drying process of rotating the substrate (see paragraph [0066]) and the supercritical chamber performs a secondary supercritical drying process).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. in view of U.S. Patent App. Pub. No. 2016/0334162 to Kim et al., U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and KR10-2009-0128856A to Cho (see machine translation) as applied to claim 3 above, and further in view of KR2011-0077044A to Yong et al. (see translation).
Verhaverbeke, Kim, Basceri and Cho are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 6, regarding the recitation “the solvent supply nozzle is configured to moving between a discharge position and a standby position,” Cho discloses that the supply nozzle is capable of moving between positions (see Cho Fig. 4 disclosing that the nozzle can move up and down).  To the extent that it could be argued that the combination of Verhaverbeke, Kim, Basceri and Cho does not disclose moving between a discharge position and a standby position, Yong discloses that it is known in the art to have a discharge position and a standby position for supply nozzles (see Yong translation paragraphs [0051] and [0054] where the nozzle can be moved to the side during standby).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a discharge position and standby position as disclosed by Yong in order to allow the substrate to be loaded into the chamber.
As to claim 7, the combination of Verhaverbeke, Kim, Basceri, Cho and Yong discloses that the solvent supply nozzle is adjacent to and facing towards the sealable entrance while in the discharge position (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241 disclosing that the nozzle can be placed adjacent to the treatment chamber to supply the chemical).

Response to Arguments
With regard to Applicant’s arguments to Choi, Applicant’s arguments have been considered but are moot because the grounds of rejection (based on Verhaverbeke) does not rely on Choi (though Choi is relied upon with respect to the rejection of claims 6 and 7, but Applicant does not direct arguments to said rejections) as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that none of the cited art teaches a first solvent unit and a second solvent unit, as discussed above, Verhaverbeke discloses a first solvent unit configured to supply a first organic solvent into the liquid treatment process chamber during the liquid treatment process (see Verhaverbeke paragraph [0068]); a different solvent supply unit configured to supply a second organic solvent, which has a polar property, into the treatment space through the sealable entrance (see Verhaverbeke Fig. 5A, ref.#590 and paragraph [0078]).
Applicant's arguments to Basceri is arguing against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Basceri is relied upon for disclosing a similar processing cleaning apparatus and method wherein supercritical fluid and a polar organic solvent is used to clean the chamber and chamber components (see Basceri paragraphs [0017]-[0018], [0036]-[0038]) and not for the second solvent supply unit as asserted by Applicant (the primary reference Verhaverbeke discloses said recitation as discussed in the above rejection).  Furthermore, as discussed above, Cho discloses that the use of independent supply nozzle for supplying treatment liquid into a treatment space from outside the chamber is known in the art (read as the second solvent supply unit and the solvent supply nozzle) (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  It would have been obvious to one of ordinary skill in the art at the time of filing to use separate nozzles that can deliver treatment liquid directly into the treatment space from outside the drying chamber as disclosed by Cho and the results would have been predictable (delivering treatment fluid to substrate/chamber; also discloses benefits of the nozzle remaining outside of the chamber, including preventing contamination – see Cho machine translation page 2, lines 49-64).  Furthermore, the location of the nozzle when supplying the cleaning liquid can be considered an obvious matter of design choice (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Regarding Applicant’s arguments to Cho, as discussed above, Cho discloses that the use of independent supply nozzle for supplying treatment liquid into a treatment space from outside the chamber is known in the art (read as the second solvent supply unit and the solvent supply nozzle) (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  It would have been obvious to one of ordinary skill in the art at the time of filing to use separate nozzles that can deliver treatment liquid directly into the treatment space from outside the drying chamber as disclosed by Cho and the results would have been predictable (delivering treatment fluid to substrate/chamber; also discloses benefits of the nozzle remaining outside of the chamber, including preventing contamination – see Cho machine translation page 2, lines 49-64).  Furthermore, the location of the nozzle when supplying the cleaning liquid can be considered an obvious matter of design choice (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  Applicant’s arguments that there is no suggestion or motivation is merely attorney arguments since, as stated above, Cho discloses benefits of the nozzle remaining outside of the chamber, including preventing contamination – see Cho machine translation page 2, lines 49-64.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714